Citation Nr: 0945997	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
chronic bronchitis.  

2.  Entitlement to service connection for decreased vision 
and visual field loss claimed as an eye condition, to include 
as secondary to the service-connected diabetes mellitus, type 
II.

3.  Entitlement to service connection for a prostate 
disability.  

4.  Entitlement to an increased rating for the service-
connected diabetes mellitus, type II, currently rated as 20 
percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
August 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from May 2005, April 2006, and November 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The May 2005 rating decision denied service connection for a 
prostate condition, and denied an increased rating for the 
service-connected diabetes mellitus, type II, which was rated 
as 20 percent disabling.  The Veteran's Notice of 
Disagreement with that decision was received at the RO in 
June 2005.  The RO issued a Statement of the Case in June 
2006.  The Veteran perfected his appeal with the submission 
of a timely substantive appeal (VA Form 9), which was 
received at the RO in June 2006.  

The April 2006 rating decision denied service connection for 
loss of vision and decreased visual field loss.  The 
Veteran's Notice of Disagreement with that decision was 
received at the RO in April 2006.  The RO issued a Statement 
of the Case in February 2007.  The Veteran perfected his 
appeal with the submission of a timely substantive appeal (VA 
Form 9), which was received at the RO in April 2007.  

A supplemental statement of the case as to the issues of 
entitlement to service connection for a prostate condition 
and loss of vision, and an increased rating for the service-
connected diabetes mellitus, type II, was issued to the 
Veteran in July 2008.  

The November 2008 rating decision denied service connection 
for bronchitis (also claimed as breathing difficulty and 
lungs) because new and material evidence had not been 
submitted to reopen a previously denied claim.  Additionally, 
the November 2008 rating decision denied entitlement to a 
TDIU.  The Veteran's Notice of Disagreement with that 
decision was received at the RO in December 2008.  The RO 
issued a Statement of the Case (SOC) in August 2009.  The 
Veteran perfected his appeal with the submission of a timely 
substantive appeal (VA Form 9), which was received at the RO 
in September 2009.  

In September 2009, the Veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  A transcript of his testimony is 
associated with the claims file.

The issues of entitlement to service connection for a 
prostate condition; loss or decreased vision and visual field 
loss claimed as an eye condition, to include as secondary to 
the service-connected diabetes mellitus, type II; and, 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In a January 2003 decision, the RO denied service 
connection for bronchitis, also claimed as breathing 
difficulty.  The Veteran did not appeal that decision and it 
became final.

2.  Evidence submitted since the RO's January 2003 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim of service 
connection for bronchitis, also claimed as breathing 
difficulty.

3.  The Veteran's diabetes mellitus, type II requires insulin 
injections and a restricted diet; regulation of activities is 
neither demonstrated nor prescribed or suggested by a medical 
professional.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's January 2003 rating decision; thus, the claim of service 
connection for bronchitis, to include breathing difficulty, 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected diabetes mellitus have 
not been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.321, 4.2, 
4.7, 4.10, 4.119 including Diagnostic Code 7913 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the increased rating claim, the RO provided the 
appellant pre-adjudication notice by letter dated in October 
2004.  

Regarding the Veteran's application to reopen the previously 
denied claim of service connection for bronchitis, the RO 
provided the appellant pre-adjudication notice by letter 
dated in August 2008.  

Those notifications, along with additional notifications, 
including a March 2006 letter, substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.

In addition, with regard to claims to reopen based on new and 
material evidence, the appellant was provided notification of 
the prior rating decision that denied service connection for 
bronchitis, and the reason for the prior denial.  The Veteran 
was specifically notified in the August 2008 notice letter 
that his claim of service connection for bronchitis had been 
previously denied, and that he needed to submit new and 
material evidence to reopen his claim.  In essence, the 
Veteran was advised that the prior claim was denied because 
the evidence of record did not show that the Veteran had a 
chronic bronchitis condition was incurred in or aggravated by 
service.  Thus, the appellant was aware of the basis for the 
denial of the underlying claim and was also aware that he 
needed to provide new and material evidence to reopen the 
previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file, and the appellant has not contended otherwise.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence - Bronchitis

In a January 2003 decision, the RO denied service connection 
for bronchitis, claimed as a breathing difficulty.  In 
essence, the Veteran maintained that he developed a breathing 
disorder secondary to his diabetes.  The basis of the denial 
was that the Veteran did not have a chronic bronchitis or 
other breathing disorder that was related to service.  

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that he has a chronic 
breathing disability that is secondary to his service-
connected diabetes mellitus, type II.  

Although some additional evidence has been added to the 
record, it is not material to the Veteran's claim.  The new 
evidence, which consists of the Veteran's personal hearing 
testimony, VA treatment records, and private medical records 
does not show that the Veteran has a breathing disorder that 
is related to service or to the service-connected diabetes 
mellitus, type II.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence of a chronic breathing disorder that 
was related to service or to the service-connected diabetes 
mellitus.  The January 2003 RO decision is final.  38 
U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of VA outpatient records, VA examinations, private treatment 
records, and the Veteran's personal hearing testimony, as 
well as medical records from the Social Security 
Administration used to determine the Veteran's eligibility 
for Social Security disability payments.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  It duplicates evidence previously of record.  
It does not have any bearing on a relationship between the 
Veteran's breathing difficulties, if any, and his diabetes 
mellitus, or any other incident of service.  In other words, 
the additional evidence added to the record does not provide 
any medical basis to relate the Veteran's current claims of 
breathing difficulty, if found, to service or to the service-
connected diabetes mellitus.  Rather, the evidence added to 
the record shows that the Veteran continues to complain that 
he has breathing problems as a result of his diabetes 
mellitus; however, he has not submitted any new and material 
evidence to support this prior argument.  The VA treatment 
records do not provide such a link, and therefore this 
evidence does not have any bearing on a nexus between any 
current breathing difficulties and service.  Rather, the 
private treatment records submitted in support of his claim 
actually weigh against a finding of a relationship between 
the Veteran's claimed breathing problems and his diabetes 
mellitus.  A May 1995 medical report, for example, indicates 
that the Veteran has industrial asthmatic bronchitis.  This 
diagnosis comes nearly two years prior to the Veteran's 
diabetes diagnosis, and is in no way related to his period of 
service that ended in 1971.  In addition some of the evidence 
is merely duplicative of evidence already submitted.  
Moreover, the Veteran's lay statements as to diagnosis or 
causation may not comprise material evidence.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

In sum, the veteran submitted irrelevant and duplicate 
evidence.  

Evidence submitted since the RO's January 2003 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's January 2003 
decision; thus, the claim of service connection for 
bronchitis, claimed as a breathing difficulty is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Increased Rating - Diabetes Mellitus, type II

The Veteran seeks a rating in excess of 20 percent for the 
service-connected diabetes mellitus, type II.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The service-connected diabetes mellitus is evaluated under 
38 C.F.R. § 4.119, Diagnostic Code 7913 as 20 percent 
disabling.  Under this code, a 20 percent evaluation is 
warranted where diabetes mellitus requires insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation requires insulin, a restricted 
diet, and regulation of activities.  A 60 percent under this 
code requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

A note following the rating criteria indicates that 
compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

The pertinent medical evidence in this case consists of post-
service VA and private treatment records, and VA examinations 
in connection with his various disabilities, including VA 
endocrinology examinations in December 2002, April 2005, July 
2008 and July 2009.  Collectively, these records show that 
the Veteran, since the effective date of service connection, 
has been prescribed oral hypoglycemic medication, and insulin 
since 2004, and has been recommended to follow a restricted 
diet.  The medical records also indicate that the Veteran has 
had a difficult time controlling his diabetes mellitus, 
although at a recent examination in July 2009, his VA doctor 
indicated that his control had been much improved.  The 
medical records, however, do not indicate that the Veteran 
was prescribed regulation of activities due to his service-
connected diabetes mellitus.  See Camacho v. Nicholson, 21 
Vet. App. 360, 363-364 (2007) (medical evidence is required 
to show that occupational and recreational activities have 
been restricted). 

In light of the foregoing, the preponderance of the evidence 
is against entitlement to an evaluation in excess of 20 
percent for the service-connected diabetes mellitus, type II.  
In order to warrant a higher evaluation, the Veteran's 
medical records must indicate that the Veteran's disability 
requires insulin, a restricted diet, and regulation of 
activities.  This is not shown by the medical evidence of 
record in this case.  

Significantly, as indicated, compensable complications from 
diabetes mellitus are evaluated separately.  Here, service-
connected has been separately established for diabetic 
nephropathy, peripheral neuropathy of the right upper 
extremity, left upper extremity, right lower extremity, and 
left lower extremity, and erectile dysfunction, as secondary 
to the Veteran's service-connected diabetes mellitus, type 
II.  Because these associated conditions are separately 
compensable, they have not been considered part of the 
diabetic process for purposes of the Board's analysis under 
Diagnostic Code 7913.  

A higher initial rating for the service-connected diabetes 
mellitus is not for application is thus not warranted for any 
time during the course of this appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected diabetes mellitus under consideration here has 
caused marked interference with employment, has necessitated 
frequent periods of hospitalization beyond those noted above, 
or otherwise renders impracticable the application of the 
regular scheduler standards.  The regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

ORDER

The application to reopen the claim of service connection for 
bronchitis, claimed as a breathing difficulty is denied.

An increased rating for the service-connected diabetes 
mellitus, type II is denied.  


REMAND

The Veteran's seeks service connection for a prostate 
disability, loss or decreased vision and visual field loss 
claimed as an eye condition, to include as secondary to the 
service-connected diabetes mellitus, type II; and, 
entitlement to a TDIU.

Regarding the claimed prostate condition, the medical 
evidence of record reflects that the Veteran has elevated PSA 
levels.  At an April 2005 VA examination, the examiner noted 
that the Veteran had an enlarged prostate, with an elevated 
PSA level of 4.6, and stated that a prostate biopsy was 
indicated to determine whether the Veteran had prostate 
cancer.  It does not appear that this was accomplished.  As 
such, it remains unknown whether the Veteran has a current 
disability associated with the enlarged prostate and elevated 
PSA level, and if so, whether it is related to service, or to 
the service-connected diabetes mellitus.  

A July 2009 VA outpatient treatment notes that the Veteran 
was recently circumcised, and was seen by Urology, but the 
examiner did not see any follow up for the Veteran's 
chronically elevated PSA, and was planning to follow up in 
that regard.  Thus, before scheduling the Veteran for a VA 
genitourinary examination, the RO should obtain and associate 
with the claims file all recent outstanding VA treatment 
records concerning treatment for the Veteran's genitourinary 
complaints, including urinary tract symptoms, enlarged 
prostate and any associated symptoms.  

Regarding the claim of service connection for vision loss, 
the Veteran maintains that he has vision loss associated with 
the service-connected diabetes mellitus, type II.  

The claims file reflects that the Veteran suffered injury to 
his eyes prior to his diabetes mellitus diagnosis in the late 
1990s.  For example, private records show that the Veteran 
was treated in 1980 for inflamed pinguecumum in the right 
eye.  By 1996, prominent corneal nerves were beginning to 
cause vision changes in the eyes.  

Other private records show that the Veteran had a left eye 
irritation in 1992.  At that time, he was informed that he 
had a pre-existing condition of either myelinated corneal 
nerve fibers or lattice corneal degeneration.  

In February 2002, a private doctor provided an opinion 
indicating that the Veteran was legally blind due to corneal 
dystrophy.  The examiner opined that there was no condition 
between the prior eye injuries involving a rock, the wood 
chip and the chemical injury and his corneal dystrophy, which 
the examiner believed was hereditary.  

At a December 2002 VA examination, there was no retinopathy 
seen that could be attributed to the diabetes, although 
lattice dystrophy and cataract were noted.  Examination in 
January 2006 was again negative for diabetic retinopathy, and 
the Veteran's decreased vision and visual field loss was more 
likely than not secondary to lattice dystrophy and cataract.  
The examiner specifically opined that the lattice corneal 
dystrophy was more likely than not unrelated to the Veteran's 
diabetes.  

However, the examiner did note that the Veteran's reports of 
some blurred vision at times when his sugars were elevated 
were not without merit.

In a July 2008 VA examination report, the examiner noted that 
the Veteran had corneal opacity; however, opined that it was 
not a complication of the diabetes.

However, in a July 2009, VA treatment report, the Veteran's 
doctor indicated that the Veteran was legally blind and had 
diabetic retinopathy clearly due to his diabetes. 

Based on the foregoing, it is clear that the Veteran had pre-
diabetic injuries to his eyes, which are likely not related 
to his current vision problems.  Likewise, the Veteran has 
lattice corneal dystrophy and cataracts which have 
contributed to the Veteran's vision problems, but which are 
also unrelated to the Veteran's diabetes mellitus, or his 
period of active service.  However, what is unclear is 
whether the Veteran has diabetic retinopathy in addition to 
his other eye disorders, and/or whether his other eye 
disorders are aggravated by the diabetes mellitus, given the 
above evidence in the record.  

Any follow up medical records should be obtained and 
associated with the claims file and a VA examination should 
be conducted to answer these questions.  

Finally, the TDIU issue is inextricably intertwined with the 
above described service connection issues being remanded.  
Thus, the Veteran's TDIU claim must be deferred pending the 
outcome of his other claims.  See Holland v. Brown, 6 Vet. 
App. 443 (1994).  It also appears that development pertinent 
to the TDIU issue should be accomplished.  The determination 
of disability ratings for each service-connected disability 
is an integral part of the evaluation of a TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
elevated PSA and enlarged prostate; and 
for his vision problems, not already 
associated with the claims file.  

2.  Schedule the Veteran for a VA 
genitourinary examination to determine 
the current nature and likely etiology of 
any prostate condition.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
in this regard should elicit from the 
Veteran and record a full clinical 
history referable to the claimed prostate 
disability, and in particular, what 
disability the Veteran is claiming.  The 
examiner should first identify if any 
such disability exists, such as cancer, 
and if so, should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current disability of the prostate had 
its onset during service, based on all of 
the pertinent VA and private medical 
evidence in the claims file, and any 
indicated tests such as a prostate 
biopsy.  In particular, the examiner 
should consider the service treatment 
records and VA records, as well as any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  

3.  Schedule the Veteran for a VA 
ophthalmology examination to determine 
the current nature and likely etiology of 
all eye disorders, including but not 
limited to the cataracts, lattice corneal 
dystrophy, and retinopathy, if any.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the requested study.  
The examiner in this regard should elicit 
from the Veteran and record a full 
clinical history referable to the claimed 
visual disorders.  The examiner should 
first identify what eye disabilities 
exist, and, in particular, whether the 
Veteran suffers from diabetic 
retinopathy.  Then, the examiner should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current disability 
of the eye had its onset during service, 
or is secondary to, or aggravated by, the 
service-connected diabetes mellitus, type 
II, based on all of the pertinent VA and 
private medical evidence in the claims 
file, and any indicated tests.  In 
particular, the examiner should consider 
the service treatment records and VA 
records, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  The 
examiner should attempt to resolve the 
inconsistent opinions contained in the 
claims file with regard to whether any of 
the Veteran's eye disorders are related 
to or aggravated by the diabetes 
mellitus.  All findings must be reported 
in detail and all indicated testing must 
be accomplished.  

4.  Following completion of the 
development requested, obtain a medical 
opinion regarding the Veteran's 
employability due to his service-connected 
disabilities in combination, but without 
regard to his non-service connected 
disabilities.  

5.  Then, readjudicate the Veteran's 
claims, including the TDIU claim.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


